Case: 15-40626      Document: 00513276445         Page: 1    Date Filed: 11/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 15-40626                            November 18, 2015
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

NOE NICOLAS GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:03-CR-70-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Noe Nicolas Garza (Garza), federal prisoner # 03659-025, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of his
sentence for conspiracy to possess with intent to distribute more than five
kilograms of cocaine. Garza argues that the district court abused its discretion
by denying his § 3582(c)(2) motion. He maintains that he was eligible for a
sentence reduction under Amendment 782 to the Sentencing Guidelines.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40626    Document: 00513276445     Page: 2   Date Filed: 11/18/2015


                                 No. 15-40626

According to Garza, the district court should have granted him a reduction
because he has turned his life around in prison, earning his GED and becoming
a teacher of other inmates.    He asserts that the district court incorrectly
determined that he was a danger to the community because he was not
involved in a violent offense and has rehabilitated himself in prison. The
Government argues that the district court did not abuse its discretion and that
Garza’s motion was premature because Amendment 782 does not become
retroactive until November 1, 2015.
      Amendment 782 becomes retroactively applicable on November 1, 2015,
to inmates, such as Garza, who were sentenced prior to the effective date of the
amendment. See U.S.S.G., App. C, Amend. 788. Nevertheless, inmates who
are eligible for a sentence reduction under Amendment 782 may seek such a
sentence reduction that would become effective on November 1, 2015, prior to
November 1, 2015. U.S.S.G. § 1B1.10, comment. (n.6).
      The district court had before it Garza’s arguments in favor of a sentence
reduction; the original and reduced guidelines ranges; a synopsis of Garza’s
behavior while incarcerated, both good and bad; and the information from
Garza’s original sentencing, including his criminal history and his obstruction
of justice. The district court, implicitly finding that Garza was eligible for a
reduction, denied Garza’s motion as a matter of discretion, specifically citing
the 18 U.S.C. § 3553(a) sentencing factor of protection of the public. While the
district court did not discuss the § 3553(a) factors further, the arguments were
presented to the district court, and “although it did not discuss them, we can
assume that it considered them.” United States v. Evans, 587 F.3d 667, 673
(5th Cir. 2009) (internal quotation marks and citation omitted). The district
court was not required to give a detailed explanation of its decision to deny
Garza’s motion. See id. at 674. Garza was not entitled to a sentence reduction



                                       2
    Case: 15-40626    Document: 00513276445     Page: 3   Date Filed: 11/18/2015


                                 No. 15-40626

just because he was eligible for a sentence reduction. See id. at 673. Given
Garza’s criminal history, his obstruction of justice, and his prison disciplinary
record, Garza has not shown that the district court abused its discretion by
denying the motion. See United States v. Smith, 595 F.3d 1322, 1323 (5th Cir.
2010); United States v. Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995).
      AFFIRMED.




                                       3